DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Issuing a Bad Check, to run concurrently with Cause No. DC-85-24, out of Lincoln County and that she pay a $20.00 fee to go to the Surcharge Fund imposed on May 2,1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Scott Gratton of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.